                                                                                                                                                                            I
                                                                                                                                                                            <                                            V
                                                                                                                                                                  <?                                                  •u
                                                                                                                                                                  ff
                                                                                                                                                                                 «.                         y         U
                                                                                                                                                                                 o
                                                                                                                                                                                                            I
                                                                               Q5o                                                                            o
                                                                                                                                                                                 U*                         <2       I
                                                                                                                                                      2           I              j
                                                                                                                                                                                                            0
                                                                                                                                                  h               <
                                                                                                                                                                                                             1       s£
                                                                                                                                   0
                                                                                                                                                  sb                             T       V                            •>
                                                                                                                                                                                                             SI       0
Case 3:19-cv-04110-JSC Document 16 Filed 11/15/19 Page 1 of 1




                                                                                                                                                                                 J
                                                                                                                                         u                                               HJ
                                                                                                                                   s              <£
                                                                                                                                                                                 (i.
                                                                                                                                                                                         0         M)!
                                                                                                                                                                                                            si        J
                                                                                                                                                                                 O       1
                                                                                oo                                                 C0
                                                                                                                                                  v>                             vb
                                                                                                                                                                                                                     1
                                                                                                                                   sf>   >                                       o
                                                                                                                                   2
                                                                                                                                                                                 h                           s
                                                                                                                                                                                 O                          1
                                                                                                                                   0
                                                                                                                                   1      0                                      2                 2        v>
                                                                                                                                   \1?   o
                                                                                                                                   O'             U;      <L
                                                                                                                                                  >                                                0
                                                                                                                                             t-                                                              Si
                                                                                                                                             f-                                                    2
                                                                                                                                             0                                       0
                                                                                                                                   >ii
                                                                                                                                   H
                                                                                                                                             0    O                                                —I       o
                                                                                                                                                                                                                o
                                                                                                                                                                                                                               N>s
                                                                                                                                         uo                                 V
                                                                                                                                   t-                                                              >
                                                                                                                                   «r             >-                                 «   kb
                                                                                                                                                                                                   r         u
                                                                                                                                                  2
                                                                                                                                                  o
                                                                                                                                                              V                  I       <
                                                                                                                                                          vUi               :j           cO
                                                                                                         fJ                              D

                                                                                                                                                  :?                        r
                                                                                                                                                                                                            a                  I
                                                                                                                                                                                                                              CW              CA
                                                                                                         O                                                                                                                                    prt
                                                                                                 o                                       6
                                                                                        1
                                                                                                 s
                                                                                                 o
                                                                                                         T
                                                                                                                                   V
                                                                                                                                         V
                                                                                                                                                  <:
                                                                                                                                                                                                       A

                                                                                                                                                                                                                              4               o
                                                                                                         a*           >                           o
                                                                                                 v9                   o                           4>
                                                                                                                                                              y
                                                                                                                                                                            s    .J;               ;:>          Nb
                                                                       5         !-
                                                                                        £                             2
                                                                                                                                                  t-                        U
                                                                                                                                                                                         I          Oi
                                                                                                                                                                                                   '^1
                                                                                                                                                                                                             s                       oO
                                                                                                                                                                                                                                     •J
                                                                                  r4
                                                                                                 5E                                      b
                                                                           0
                                                                                  :>    C                                                                                   v»
                                                                                                                                                                                 |4
                                                                                                                                                                                                   5i
                                                                                                                                                                                                                c
                                                                                                                                                                                                                                         $     o
                                                                       vj
                                                                                 o
                                                                                  o     u                                                vd
                                                                                                                                         o
                                                                                                                                                  r
                                                                                                                                                          5' -                                     bi
                                                                                                                                                                                                             9t
                                                                                                                                                                                                                <                    9
                                                                                                                                                                                                                                         Sf    «i>
                                                                                                                                                                                                                                              K9
                                                                <          y.           ^1.      vl)     <i                                                                      0                 col       1
                                                                           o     h                                                                0                                                                                      fJ
                                                                                            o    :>                                                                         <
                                                                Z                                                                                 SJJ                                        :>!             si                          O     :2
                                                                u* I
                                                                                        5
                                                                                                 c
                                                                                                         u
                                                                                                             13
                                                                                                                                                  i->                  I    r            0             b|                            o         o
                                                                                                                                                                                                                                               \/>
                                                                           sJ    H;                                           2                                                          o
                                                                           b     VI ,
                                                                                        t        H
                                                                                                                                                      1
                                                                                                                                                          i            o
                                                                                                                                                                            19
                                                                                                                                                                                                   vPl          b                              'J
                                                                                            f-   <.
                                                                                                                              vD         d        0
                                                                                                                                                          5            0    2    s                 (/»
                                                                                                                                                                                                            v»
                                                                                                                          Z        Ui                                  >    w
                                                                                 V*
                                                                                 o                                                 1     &        T       f-      (-             o
                                                                                                                                                                                                            4)
                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          >
                                                                                 h-                                                t                              3              0;                         rs,
                                                                                                                              <5
                                                                £          2     •S
                                                                                            2        I                     O
                                                                                                                                         <
                                                                                                                                                  0
                                                                                                                                                      »
                                                                                                                                                          U>
                                                                                                                                                                            1    K                                   c               o
                                                                l-     <\        t-|                                      <         r             :>
                                                                                                                                                          >                      T                              o
                                                                                                                                                                                                                     a,.
                                                                       sb                   Ci                                           £                <                                                     d                        y
                                                                i                *^1        b                                      <              Sj              >-                               <\       3*
                                                                       X
                                                                                                     O
                                                                                                                                                          I                 I                                            £                    f--»
                                                                D                C
                                                                                 b'
                                                                                        1                a                               v»           1
                                                                                                                                                                  I-
                                                                                                                                                                       (V
                                                                                                                                                                            <    o       Y*
                                                                                                                                                                                         •If       !!
                                                                                        h                                          h              <r                                                (y                «c
                                                                                                                                                                                                                                              o
                                                                           -r
                                                                                 Ci              o        2.
                                                                                                                                         s                (-*
                                                                                                                                                                  J
                                                                                                                                                                                 <       o         (t
                                                                                                                                                                                                                     a
                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                              c£>
                                                                                            o
                                                                                                 1/7                                                                   o                 Q         Li           o
                                                                       f        5       2        3^      vO
                                                                                                                          <21            (-
                                                                                                                                         S/7
                                                                                                                                                                  «
                                                                                                                                                                       (-        •8                         O
                                                                                                                                                                                                                                               o
                                                                                                                                                                                                                                              o.
                                                                                                                  !
